Dear Mr. Harvey:
This office is in receipt of your opinion request in which you ask if the Kenner Housing Authority is required to pay court costs for eviction suits issued for public housing in a Justice of the Peace Court.
R.S. 13:4521 states in part, as follows:
      A.(1) Except as provided in R.S. 13:5112, R.S.  19:15 and 116, and R.S. 48:451.3, and as hereinafter provided, neither the state, nor any parish, municipality, nor other political subdivision, public board, or commission, nor any officer or employee of any such governmental entity when acting within the scope and authority of such employment or when discharging his official duties shall be required to pay court costs in any judicial proceeding instituted or prosecuted by or against the state, or any such parish, municipality, or other political subdivision, board, or commission, in any court of this state or any municipality of this state, including particularly but not exclusively those courts in the parish of Orleans and the city of New Orleans.
While housing authorities are not specifically mentioned in Paragraph A of the above statute, they are included within the definition of "governmental unit" in R.S. 13:5121 which provides definitions for Title 13. The jurisprudence has applied this statute to apply to such agencies as city port authorities, water districts and sewage and water boards.
While the Kenner Housing Authority is exempt from the payment of court costs, please note R.S. 13:4521(B), which states:
      It shall be the duty of the exempted entities set forth above to assist in the collection of court costs due by the opposing litigants by requesting the court in question to tax costs in accordance with the provisions of Article 1920 of the Code of Civil Procedure. In this regard the entities are authorized to and shall withhold any court costs due by the opposing litigants, from any settlement payment to the said parties, and shall forward said costs to the clerk of court.
In conclusion, the Kenner Housing Authority is exempt from the payment of court costs for eviction proceedings in a Justice of the Peace Court. The authorities shall, however, request the Justice of the Peace Court to tax costs to the opposing party and shall withhold any court costs from settlements or payments to be forwarded to the Justice of the Peace if received by the Housing Authority.
We hope the foregoing sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI/JRW:bb
cc: Ms. Shirley Gottschalk-Watkins